Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1, 2, 5-13, 15-17, 19-24 have been examined. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 4/28/21, Applicant amended the independent claims.  Applicant Remarks address these amended features.  See the rejection below with additional citations and motivation to the same prior art.
Also, the 101 is still found to apply.  The abstract idea is detailed in the 101 below.  And, not additional elements are found beyond generic elements.  See the 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receives purchase information from a financial card provider system based on receipt preferences of the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court 
Dependent claims 2, 5-7, 9-13, 15, 17, 19-24 are not considered directed to any additional non-abstract claim elements.  Dependent claim 21 has an RFID.  Dependent claim 23 has some location assistance but no details on how or what does this.  These are the only additional elements or hardware in the dependent claims.  So, these dependent claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined 
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-13, 15-17, 19-21, 23, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992).
Claims 1, 8, 16.  Cohagan discloses a merchant system for providing personalized customer service, comprising:	
a purchase information processor that receives purchase information from a financial card provider system based on one or more receipt preferences of the merchant system, wherein the purchase information is from one or more purchases made from a particular merchant (Fig. 9; and [130, 131, 148] where the end user retailer receives the purchase info from the financial card provider that is used for analytics and cross-selling and targeting [123, 124]; also see Fig. 3 where the retailer with rewards server is in communication with the central rewards mechanism and rewards server).  And, in regards to based on one or more receipt preferences of the merchant system, Examiner notes the Interview on 3/8/21 and Applicant Spec at [36, 38, 43].  Examiner 

a reading device operable to read the identification data from the wireless communication device (see card and RFID at [43]; see card and wireless at [166]; see merchant system at Fig. 1); and
a customer service processor that (Fig. 9; [130, 131]): 
determines one or more additional items to be purchased (see cross-sell at [123], see analytics and similar or related products at [124]; see [80, 100] and products related to or similar to previously purchased products);
generates, based on the purchase information, an offer for a financial incentive tied to the financial account if the one or more additional items are selected (Examiner notes that in Applicant Spec financial incentives are discounts, incentives, promotions, etc that can incite purchase; see personalized service data as purchaser profile at [144]; also see targeted, reward points and products related to or similar at [80, 100]; see 
formats the offer as a discount, a rebate, or a coupon (see coupon, offer, points, rebate, discounts, etc at [64, 67, 96, 124]).
	Cohagan does not explicitly disclose provides the offer to the customer via an electronic visual interface of the merchant system.  That is, Cohagan does not explicitly disclose that it is the cross-sell promotion that is provided via a visual interface.  However, Cohagan discloses providing offers to the customer via an electronic visual interface of the merchant system  (see [96] and real-time offer of coupons and rewards points at time of checkout at terminal; Cohagan also discloses [43] and showing rewards on display; POS terminal at [58, 59]).  Also, Cohagan also discloses that rewards can include incentives like coupons [67] and rewards can be presented as offers (see rewards and offers at [71, 72, 101]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Cohagan’s real-time visually presented coupons and rewards to Cohagan’s offering targeted marketing, cross-selling and specialized offers and promotions.  One would have been motivated to do this in order to better offer coupons, rewards, offers, and promotions.
	In further regards to claim 8, Cohagan further discloses a communication interface that automatically transmits the purchase information, based on one or more receipt preferences of the merchant system, to at least one processor associated with the merchant system ([143, 102]; also see further explanation for this similar feature preceding for claim 1).

Claim 12.    Cohagan further discloses the system of claim 1, wherein the purchase information includes an identification of items purchased during the one or more purchases (see related products and analytics at [123, 125, 80, 100]).
Claim 13, 17.    Cohagan further discloses the system of claim 1, further comprising a financial reward processor of a merchant system that determines a number of loyalty points to be awarded to the financial account based on the purchase information (Fig. 3, item 120 and [96, 121]).
Claim 5.    Cohagan further discloses the merchant system of claim 1, wherein the customer service processor generates the offer based on a purchase history, and a number of loyalty points associated with the financial account ([80]).
Claim 6.    Cohagan further discloses the merchant system of claim 1, wherein the one or more additional items are based on the purchase information, a purchase history ([80]; also note [71] and a number of loyalty points associated with the financial account).
Claim 7.    Cohagan further discloses the merchant system of claim 1, wherein the offer is an offer provided by the financial card provider system based on an identified merchant competitor (“[71]… (1) marketing Product 1 offered by Manufacturer 1 to consumers in a certain geographic area who purchase Product 2 offered by Manufacturer 2;”).

merchant account number may be, for example, any number or alpha-numeric 
characters that identifies a particular merchant for purposes of card acceptance, account reconciliation, reporting, or the like.”).  And, Cohgagan discloses that the loyalty accounts do not need to be associated with other accounts (Loyalty accounts need not be associated with other accounts or transaction accounts [39]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Cohagan’s rewards card can work at just a particular merchant .  One would have been motivated to do this in order to better incite purchase at that merchant.
Claim 11.    Cohagan further discloses the system of claim 8, wherein the financial card is affiliated with the particular merchant and is also used to make purchases from one or more other merchants (see independent claim rejection above for affiliated with a particular merchant, see this for purchase from other merchants: “[108]… Since the invention generally provides that consumer participation in the system is based upon a consumer ID or supplementary member ID, a purchaser may use any of multiple payment vehicles (such as cash, check, charge card, credit card, debit card, MasterCard.RTM., Visa.RTM., and/or the American Express.RTM.  Card for example) to make purchases at the various retailers and still participate in the system.”); and the financial card issuer system further comprises a financial incentives module that 
Claim 20.    Cohagan further discloses the system of claim 8, wherein the one or more additional items are based on the purchase information, purchase history information, and a number of loyalty points associated with the financial account ([80]) and wherein the financial reward is a reward offered by the financial card provider and based on an identified merchant competitor ([71]).
Claim 15, 19.    Cohagan further discloses the system of claim 8, wherein the communication interface transmits the purchase information to the at least one processor associated with the merchant system to allow the merchant to provide the personalized service to the customer tailored to purchase history information associated with the financial account (Fig. 9; and [130, 131, 148] where the end user retailer receives the purchase info from the financial card provider that is used for analytics and cross-selling and targeting [123, 124]; also note that Retailer has his own rewards server at Fig. 3, item 121).
Claim 21, 24.    Cohagan further discloses the merchant system of claim 1, wherein the one or more receipt preferences of the merchant system comprise a periodic basis of receipt ([143, 102]), and wherein the reading device comprises a radio frequency identification device ([43, 50 52]).  Cohagan does not explicitly disclose wherein the one or more receipt preferences of the merchant system comprise predefined number of purchases made by the customer at the particular merchant, a 
Claim 23.    Cohagan further discloses the merchant system of claim 1, wherein the customer service processor is configured to assist the customer locate one or more particular items within a merchant premises ([44, 47]; also see geographic area and department at [117]).  


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992) in view of Allen (20050114703).
Claim 22.    Cohagan does not explicitly disclose the merchant system of claim 1, wherein the customer service processor receives a first project of the customer, compares the first project to one or more previous projects of the customer, determines .


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Kucek at BS19 and Heisler at [8, 17] discloses a task list and common items;
a) These have good cross-selling features: Haller; Mueller [47, 67]; Peters;
Ramchandani; Reade; Werbitt; Herz  [0267, 48]; Ramchandani 265 [158] and cross-sell;
This has good bank/credit processing features: Brake.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/4/2